Citation Nr: 0108366	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  01-01 888	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' September 12, 1985, decision, 
which denied entitlement to an effective date prior to 
December 30, 1982, for an award of compensation benefits for 
post-traumatic stress disorder (PTSD).

(The issue of whether there was CUE in the Regional Office 
(RO) rating decision dated in September 1948, is addressed in 
a separate decision.)


REPRESENTATION

Moving Party Represented by:  Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a September 12, 
1985 decision.

In January 1997, the Board addressed two claims raised by the 
veteran at that time: (1) whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for bilateral heel fractures secondary to 
PTSD; and (2) whether there was CUE in various rating actions 
of the Regional Office (RO) in the award and evaluation of 
the service connected PTSD.  The decision regarding whether 
there was CUE in various rating actions of the RO in the 
award and evaluation of PTSD was appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).

In August 2000, the Court affirmed the Board's January 1997 
determination that the RO rating decisions of 1948 and 1981 
did not contain CUE under the theories presented by the 
veteran and his representative before the Board in January 
1997.  The Court remanded the issue of CUE in the Board's 
September 1985 decision for initial review by the Board.  As 
noted by the Court in August 2000, the law that allows the 
ability to review Board decisions based on CUE did not exist 
at the time the Board adjudicated the veteran's claims in 
January 1997.  The claim of CUE in the RO's 1957 decision was 
dismissed.  The Court cited its decision in  
Talbert v. Brown, 7 Vet. App. 352, 355-56 (1995).  The Court 
also noted "new" theories raised by the veteran's 
representative regarding CUE in prior RO decisions.  These 
new theories of CUE within previous RO decisions will be 
addressed by the Board in a separate determination. 

In February 2001, the Board contacted both the veteran and 
his representative and provided them with the opportunity to 
present additional evidence and argument regarding this 
claim.  Additional argument was received that month. 


FINDINGS OF FACT

1.  In a September 1985 decision, the Board found that the RO 
decision denying entitlement to service connection for a 
chronic acquired psychiatric disability in 1957 did not 
contain CUE and became final.  As a result, an earlier 
effective date for the award of compensation for this 
disability prior to December 30, 1982, the date of receipt of 
the reopened claim (which was followed by the submission of 
new and material evidence establishing a new factual basis 
sufficient to warrant allowance of the claim) was not 
warranted.

2.  The Board's decision of September 1985 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 1985 decision does not contain CUE.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  

Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.



(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  



Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).


Factual Background

In this case, the record shows that the veteran submitted a 
claim of entitlement to service connection for a nervous 
disorder in May 1948.  A physician reported in June 1948 that 
he had examined the veteran in November 1946, and the veteran 
had been passed for employment.  There was nothing unusual 
indicated.  The examiner reported that he could not 
"conceive" a reason for a service-connected disability.  
Another physician, in a statement submitted in June 1948, 
reported that the veteran had been examined in January 1947, 
and that he had claimed nervousness.  No abnormalities, 
however, were noted.

In a rating action dated in September 1948, the RO 
adjudicated some claims, but made no mention of the claim of 
entitlement to service connection for a psychiatric 
disability.

The veteran was hospitalized for unrelated complaints by VA 
in November 1955.  It was noted that he had a very bizarre 
personality.  The diagnosis indicated a personality disorder 
with an immaturity reaction.  In September 1957 the veteran 
again submitted a claim of entitlement to service connection 
for a psychiatric disability.

In a December 1957 rating decision the RO denied service 
connection for a psychiatric disability on the basis that the 
personality disorder noted post-service was not related to 
the condition diagnosed as operational fatigue during 
service.  Notice of this decision and of the right to appeal 
was sent to the veteran's address of record by letter that 
month.

A claim for service connection for a psychiatric disability 
was again received in November 1981.  The RO sent the veteran 
a letter the next month requesting that he submit information 
concerning treatment for his claimed condition both during 
and after service.  It does not appear that the veteran 
responded to this request for information.

A claim for service connection for a psychiatric disability 
was received on December 30, 1982.  In March 1983 the veteran 
stated that he was unaware that a claim had been made on his 
behalf in 1957 and that, therefore, he could not have 
appealed the decision made at that time.  Based on additional 
medical evidence, including VA outpatient treatment reports 
and a VA examination reflecting a diagnosis of PTSD, the RO, 
by rating action in March 1984, granted service connection 
for PTSD.  A 50 percent evaluation was assigned, effective in 
December 1982.

In September 1985 the Board denied the claim of entitlement 
to an earlier effective date for an award of service 
connection for PTSD.  In the September 1985 decision the 
Board specifically considered whether prior rating actions 
were supported by the record or contained CUE.  At that time 
the veteran claimed that he was not aware of a 1957 claim.  
He expressed general dissatisfaction with the handling of his 
claim by VA.  Before finding no error, the Board reviewed the 
sequence of development, including the 1948 claim and 
subsequent rating action, the 1957 claim and rating action, a 
November 1981 claim and subsequent communications, and the 
December 30, 1982 claim.  The Board explained why the earlier 
actions by the RO were not erroneous and did not contain CUE.

Analysis

In order for the veteran to prevail in this case, the Board 
is required to find CUE within the September 1985 decision.  
In written argument prepared in February 2001, it is 
contended that the 1957 claim encompassed different issues 
inasmuch as the evidence considered in that claim consisted 
of a psychological evaluation which made no reference to the 
veteran's combat record or to his service diagnosis of 
operational fatigue.  How this provides a basis to find CUE 
in the Board's September 1985 decision is not clear.  

In the September 1985 decision the Board found that a claim 
for service connection for a psychiatric disability was filed 
by the veteran in 1948, but that no action was taken by the 
RO until 1957, when the claim was denied.  It appears the 
representative is arguing that the RO or the Board should 
have adjudicated the claim based on the facts and evidence 
that existed in 1948 and earlier.  The Board is unaware of 
any regulation or Court decision that would support this 
contention.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

In this case, the Board finds that the September 1985 
decision was not undebatably incorrect in determining that 
the RO was not undebatably incorrect in its decision of 1957, 
when it took into consideration evidence that existed after 
the veteran's claim was filed in 1948.  The basis for the 
decision would appear clear.  The Board is aware of no 
statue, regulation, or Court decision that supports the 
veteran's position.  
 
The veteran's attorney has also argued that the 1948 rating 
board did not provide a psychological examination, but relied 
on the in service examination record, which it "erroneously 
interpreted."  As stated by the Court, a disagreement with 
how the Board or the RO evaluated the facts is inadequate to 
raise the claim of clear and unmistakable error.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  As stated by the Court 
within the August 2000 decision in the veteran's very case, 
CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  This 
standard, as clearly articulated by the Court in the August 
2000 decision of the veteran's previously claims, provides 
the basis to deny the current contentions.  The attorney's 
arguments are in many ways a reiteration of arguments 
rejected by the Court in its affirmance of the Board's 
January 1997 decision.      

The arguments regarding allegations of CUE in RO rating 
decisions are not necessarily pertinent to the issue of CUE 
in the Board's September 1985 decision.  The issue before the 
undersigned at this time is whether the Board was undebatably 
wrong in determining that the RO was not undebatably wrong in 
a decision it made nearly 50 years ago.

It appears that the veteran's attorney is arguing that the RO 
in September 1948 was clearly and unmistakably wrong for not 
adjudicating and awarding the veteran service connection for 
PTSD (though this is not clear).  In this regard, it is clear 
that the RO should have adjudicated the claim for a 
psychiatric disability before 1957.  However, the undersigned 
can not find CUE in the Board decision of 1985 for a failure 
to find CUE in the RO decision of September 1948 for its 
failure to both address and grant service connection for this 
disability.  

It is important for the veteran to understand that the 
medical evidence of record even at this time does not 
entirely support the conclusion that his current psychiatric 
disability is the result of his active service.  For example, 
in his November 1955 hospitalization, the veteran was 
diagnosed with a personality disorder.  Service connection, 
both in 1955 and today,  may not be granted for a personality 
disorder.  See 38 C.F.R. §§ 3.303(c), 4.9 (2000).  Medical 
evidence obtained by the RO in 1948 would also not support 
the veteran's claim.  In any event, such evidence clearly 
does not support the conclusion that CUE exists within the 
Board's 1985 decision.

The undersigned must find that the arguments raised by the 
moving party through his representative relate to the 
interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of error 
concerning the 1948 RO decision, but not necessarily the 
actual issue of CUE in the Board's 1985 decision.  The moving 
party appears to allege that the 1985 decision was the 
product of error because the Board failed to adequately 
consider the evidence on file.  That line of argument 
represents a clear example of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE under 38 C.F.R. 
§ 20.1403(d)(3) (2000).
Finally, the veteran's attorney appears to argue that the 
claim should have been adjudicated based on the law that 
existed when the veteran initially filed this claim in 1948.  
Again, the Board must find that this contention is not 
entirely clear.  The Board notes that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As a result, the veteran was entitled to have his claim 
reviewed based on the law that was more favorable to him from 
1948, when he initially filed this claim, to 1957, when the 
RO finally adjudicated the claim.  However, the veteran's 
attorney has failed to provide any rational basis to conclude 
that the law that existed in 1948 would provide a foundation 
to award the veteran service connection for PTSD in 1948 or 
1957.  As stated under 38 C.F.R. § 38 C.F.R. § 20.1403(c), if 
it is not "absolutely clear" that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth valid 
specific allegations of error, of either fact or of law, in 
the September 1985 decision by the Board.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the September 1985 Board decision 
on the grounds of CUE is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



